DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or render obvious “the component comprising: a first portion which is additively manufactured at least in part and on which at least one control geometry is formed, the at least one control geometry configured for controlling the pressure medium connection or pressure medium flow; and a second portion which is joined to the first portion by friction welding”, or “the loose first portion is configured to be joined by friction welding to a loose second portion to form a component, wherein the first portion is at least partially additively manufactured and has at least one control geometry configured for controlling a pressure medium connection or pressure medium flow, and wherein the first portion includes a clamping region configured to absorb a clamping force and/or a clamping moment during the joining by friction welding”, or “the first portion is at least partially additively manufactured and includes (i) at least one control geometry configured for controlling a pressure medium connection or pressure medium flow and the (ii) a clamping region configured for attachment of a clamping device, the method comprising: clamping the first portion at the clamping region; clamping the second portions; positioning the first and second portions relative to and/or against one another; and joining the first portion to the second portion by friction welding to form a material-bonded connection between the first and second portions”, in combination with the other limitations set forth in the independent claims..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753